[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15122         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JULY 6, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                            D.C. Docket No. 4:10-cr-00026-RH-WCS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

MICHAEL AARON JOHNSON,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                            (July 6, 2011)

Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Michael Aaron Johnson appeals his 78-month total sentence, imposed

following his guilty plea to theft of firearms from a federal licensee, in violation of
18 U.S.C. §§ 922(u), 924 (a)(1), and 2; possession of stolen firearms, in violation

of 18 U.S.C. §§ 922(j), 924(a)(2), and 2; and possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The offense

involved the burglary of a pawn shop, during which Johnson and his codefendants

stole several firearms. Johnson argues on appeal that the four-level enhancement

under U.S.S.G. § 2K2.1(b)(6), for possession of a firearm “in connection with”

another felony, is appropriate only where there is proof that the firearm facilitated

the other felony. Thus, he argues, the district court erroneously applied

§ 2K2.1(b)(6) in his case, because the government failed to prove that his

possession of the firearm facilitated another offense. Johnson concedes in his

responsive brief that the issue has been resolved by an amendment to the

Guidelines.

      We review a district court’s application and interpretation of the Guidelines

de novo, and its factual findings for clear error. United States v. Rhind, 289 F.3d

690, 693 (11th Cir. 2002).

      Subsection 2K2.1(b)(6) of the Guidelines states that “[i]f the defendant used

or possessed any firearm or ammunition in connection with another felony offense

. . . increase [the base offense level by] 4 levels . . . .” In United States v. Rhind,

we held that the phrase, “in connection with,” does not require that the firearm

                                            2
facilitate the underlying offense. Rhind, 289 F.3d at 695. In order to resolve a

circuit conflict pertaining to the application of U.S.S.G. § 2K2.1(b)(6), specifically

with respect to the use of a firearm “in connection with” a burglary offense, the

Sentencing Commission promulgated Amendment 691in 2006, noting that the

application of U.S.S.G. § 2K2.1(b)(6) is warranted in the case of a burglary

“because of the potential that the presence of the firearm has for facilitating

another felony offense . . . .” U.S.S.G. App. C, Amend. 691. Subsection

2K2.1(b)(6) now applies “in a case in which a defendant, who during the course of

a burglary, finds and takes a firearm, even if the defendant did not engage in any

other conduct with that firearm during the course of the burglary.” U.S.S.G. §

2K2.1, comment. (n.14(B)). The enhancement applies “if the firearm or

ammunition facilitated, or had the potential of facilitating, another felony

offense . . . .” Id. at comment. (n.14(A)). For the purposes of this enhancement,

“another felony offense” is defined as “any federal, state, or local offense, other

than the . . . firearms possession or trafficking offense . . . regardless of whether a

criminal charge was brought, or a conviction obtained.” Id. at comment.

(n.14(C)).

      The U.S.S.G. § 2K2.1(b)(6) enhancement was correctly applied in this case,

because under Amendment 691, the enhancement required only that the presence

                                           3
of the firearm had the potential of facilitating the burglary. U.S.S.G. § 2K2.1,

comment. (n.14(B)). Accordingly, we affirm Johnson’s total sentence.

      AFFIRMED.




                                          4